226 Ga. 680 (1970)
177 S.E.2d 85
BALDWIN
v.
BALDWIN.
25951.
Supreme Court of Georgia.
Argued July 15, 1970.
Decided September 10, 1970.
Hicks, Eubanks & Scroggins, John H. Hicks, for appellant.
Parks & Eisenberg, David S. Eisenberg, for appellee.
*682 FELTON, Justice.
1. The separate estates and earning capacity of the wife and the husband's ability to pay, as well as the necessities of the wife, when entitled to alimony, are the controlling factors to be considered and followed in making an allowance for alimony; and awards therefor which are substantially disproportionate to either should not be permitted to stand. Robertson v. Robertson, 207 Ga. 686 (1) (63 SE2d 876); Code § 30-209, as amended (Ga. L. 1966, p. 160).
2. Under the facts of the instant case, the judgment for permanent alimony, child support, attorney's fees and the matrimonial *681 domicile was grossly excessive; therefore, the court erred in its judgments making the above awards and overruling the motion for a new trial as amended.
Judgment reversed. All the Justices concur.